         Case 1:12-cr-00152-CM Document 475 Filed 07/16/20 Page 1 of 16

                                                         '.   USOCSDNY
UNITED STATES DISTRICT COURT                                  DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                 ELECTRONICALLY FILED
- -- - - - - - - - - - - - - - - -X                           DOC #: ______"'"'""",--j"---
                                                              DATE FU,ED:
UNITED STATES OF AMERICA


                 V.                                                  12 CR 152 (CM)


MICHAEL BINDA Y,

                      Defendant.

- - - - - - - - - - - - - - - - - -X

     DECISION A D ORDER DENYING MOTION FOR COMPASSIONATE RELEASE

McMahon, C.J.:

        Michael Binday was sentenced to 144 months' imprisonment after being found guilty

 of conspiracy to commit mail and wire fraud, as well as actual mail and wire fraud. The

 evidence at trial established that Binday led his codefendants in a scheme designed to

 procure "stranger-originated life insurance" (or "STOLI") policies- policies on the lives of

 seniors for the benefit of investors who were strangers to them-   by means of fraudulent

 applications.

       Binday has served approximately three years and ten months of his twelve-year

 sentence. Binday's projected release date is September 20, 2026.




                                                 1
         Case 1:12-cr-00152-CM Document 475 Filed 07/16/20 Page 2 of 16




       Before the Court is Binday' s motion for a reduction of sentence and compassionate

 release pursuant to 18 U.S.C. § 3582(c), as well as a request that the Court recommend to the

 Bureau of Prisons ("BOP") that Binday be granted a 3 0-day temporary furlough.


       The motion for compassionate release is denied. The Court declines to make a

 recommendation to the BOP in support of a furlough.

       Compassionate Release

       Under 18 U.S.C. § 3582(c), a district court "may not" modify a term of imprisonment

once imposed, except under limited circumstances. Once such circumstance is the so-called

compassionate release provision, which provides that a district court "may reduce the term of

imprisonment" where it finds "extraordinary and compelling circumstances."§ 3582(c)(l)(A)(i).

A motion under this provision may be made by either the Bureau of Prisons or a defendant, but

in the latter case only "after the defendant has fully exhausted all administrative rights to appeal

a failure of the Bureau of Prisons to bring a motion on the defendant's behalf or the lapse of 30

days from the receipt of such a request by the warden of the defendant's facility, whichever is

earlier." Id. (emphasis added). Thus, where a compassionate release motion is brought by a

defendant who has not "fully exhausted all administrative rights," the district court "may not"

modify his term of imprisonment.

       Once a defendant has exhausted administrative remedies, with respect to the substantive

determination, and in addition the statutory requirement that the Court consider the factors set


                                                  2
         Case 1:12-cr-00152-CM Document 475 Filed 07/16/20 Page 3 of 16




forth in Section 3553(a), the United States Sentencing Guidelines contain a provision, Section

1B 1.13, applicable to motions for sentencing reductions pursuant Section 3582(c)(l)(A). That

section provides, in relevant part, that a reduction in sentence may be appropriate if the Court

determines that--

         (1)          (A) Extraordinary and compelling reasons warrant the reduction; or

                      (B) The defendant (i) is at least 70 years old; and (ii) has served at least 30 years
                      in prison pursuant to a sentence imposed under 18 U.S.C. § 3559(c) for the
                      offense or offenses for which the defendant is imprisoned;

         (2)          The defendant is not a danger to the safety of any other person or to the
                      community, as provided in 18 U.S.C. § 3142(g); and

         (3)          The reduction is consistent with this policy statement. U.S.S.G. § 1B1.13.


Subsection (1 )(B) is inapplicable. Subsection (1 )(A), which relates to "the Application Notes to

Section 1B 1.13, describe the circumstances under which "extraordinary and compelling reasons"

exist. See id. § 1B 1.13 comment (n.1). The only relevant provision reads as follows:

        (A)          Medical Condition of the Defendant.-

               (i)           The defendant is suffering from a terminal illness (i.e., a serious and
                             advanced illness with an end of life trajectory) . A specific prognosis of life
                             expectancy (i.e., a probability of death within a specific time period) is not
                             required. Examples include metastatic solid-tumor cancer, amyotrophic
                             lateral sclerosis (ALS), end-stage organ disease, and advanced dementia

               (ii)          The defendant is-

                      (I)        suffering from a serious physical or medical condition,

                      (II)       suffering from a serious functional or cognitive impairment, or
                                                          3
          Case 1:12-cr-00152-CM Document 475 Filed 07/16/20 Page 4 of 16




                 (III)   experiencing deteriorating physical or mental health because of the aging
                         process, that substantially diminishes the ability of the defendant to
                         provide self- care within the environment of a correctional facility and
                         from which he or she is not expected to recover.

Id. § 1B 1.13 comment (n. l ).

        As the proponent of the Motion, Binday bears the burden of proving that "extraordinary

and compelling reasons" exist and that he is entitled to the relief he seeks. See, e.g. , United States

v. Butler, 970 F.2d 1017, 1026 (2d Cir. 1992) ("A party with an affirmative goal and

presumptive access to proof on a given issue normally has the burden of proof as to that issue.").

        Attorney General ' s CO VID-19 Initiative

        On March 26, 2020, the Attorney General issued a Memorandum to the Director of the

Bureau of Prisons (the March 26, 2020 Memorandum), to ensure that, in light of the COVID-19

pandemic, BOP utilizes home confinement, where appropriate, to protect the health and safety of

BOP personnel as well as inmates in BOP ' s custody. See Office of the Attorney General,

Memorandum for Director of Bureau Prisons: Prioritization of Home Confinement As

Appropriate in Response to COVID-19 Pandemic (Mar. 26, 2020), https: //www.justice.gov

/file/1262731 /download. In assessing whether home confinement should be granted pursuant to

the March 26, 2020 Memorandum, the BOP considers the "totality of circumstances for each

individual inmate, the statutory requirements for home confinement, and the following non-

exhaust list of discretionary factors," including (1) the age and vulnerability of the inmate to

COVID-19, in accordance with the Centers for Disease Control and Prevention (CDC)
                                                    4
          Case 1:12-cr-00152-CM Document 475 Filed 07/16/20 Page 5 of 16




guidelines"; (2) the security level of the facility currently holding the inmate; (3) the " inmate ' s

conduct in prison, with inmates ... who have incurred a BOP violation within the last year not

receiving priority treatment"; (4) the inmate ' s score under PATTERN (the " Prisoner Assessment

Tool Targeting Estimated Risk and Needs"); (5) whether the inmate has a verifiable re-entry plan

to prevent recidivism and maximum public safety; and (6) the inmate ' s crime of conviction and

assessment of danger posed to the community. See id. at 1. In addition, before granting any

inmate discretionary release, the BOP Medical Director, or someone he designates will "based

on CDC guidance, make an assessment of the inmate ' s risk factors for severe COVID- 19 illness,

risks of COVID-19 at the inmate ' s prison facility, as well as the risks of COVID-19 at the

location in which the inmate seeks home confinement." Id.

        On April 22, 2020, the Department of Justice issued a memorandum prioritizing for home

confinement inmates who have served 50% or more of their sentences or have 18 months or less

remaining on their sentences and have served 25% or more of their sentences. See United States

v. Lewis Stahl, 18 Cr. 694 (RA) , Declaration of Jennifer A. Broton ~ 19 (Dkt. No . 65-1 ).

" [T]hese priority factors are subject to deviation in BOP ' s discretion in certain circumstances

and are subject to revision as the situation progresses(.]" (Id.) .

        Binday' s Motion in the Bureau of Prisons

        On April 1, 2020 , Binday sent a request in writing to the Warden asking for

compassionate release and home confinement. On April 13, 2020, Binday sent another request

for consideration for release.
                                                    5
            Case 1:12-cr-00152-CM Document 475 Filed 07/16/20 Page 6 of 16




          On April 17, 2020, the BOP denied Binday's furlough request because he had only

    served 31.7% of his 144 month sentence, had received four incident reports in the past two

    years, and was not "identified as having COVID-19 risk factors for serious illness as outlined

    in CDC guidance." (See Govt. Memo in Opposition, Ex. B (Furlough Denial Memorandum

    (Apr. 2, 2020)).


          On May 11, 2020, the BOP denied Binday' s request for compassionate release. The

    BOP noted that Binday is a 56-year old male who had received four incident reports in the

    past two years. He had one high Al C level in January 2020, with a follow-up blood test

    scheduled for May 29, 2020 to determine ifhe has diabetes. After a review of his various

    medical conditions, the amount of time remaining on his sentence, and his three incident

    reports that occurred within the past 12 months, 1 the BOP determined that "Binday does not

    currently wan-ant an early release from his sentence." (See id. , Ex. C (Compassionate

    Release/Reduction in Sentence ("RIS") Memorandum (May 11, 2020)).

          The warden having considered and rejected the administrative motion for compassionate

release that Binday filed with the BOP, this Court may now properly consider the compassionate

release motion he filed in the district court.




1
  B inday has had four incident reports since 2018 , three of which have occurred in the past year, including two
incident reports for Refusing to Obey an Order (August 23, 2018 and May 10, 2019) and two for Failing to Follow
Safety Regulations (May 8, 2019 and January 7, 2020). (See Ex. D (Disciplinary History and Incident Reports)) . The
incidents were all minor procedural violations (e.g., keeping food in cell), so the Court did not consider the
violations in any way in deciding the present motion.
                                                         6
             Case 1:12-cr-00152-CM Document 475 Filed 07/16/20 Page 7 of 16




         The Motion Before the District Court

         Binday claims that the conditions of confinement at the Otisville Satellite Camp, where

he is currently incarcerated, places inmates at an increased risk of contracting COVID -19. He

further argues that his generally poor health-he has diabetes, an enlarged prostate, orthopedic

pain (hip, knee, back, etc.), dermatological issues, and suffers from migraines-elevates his risk

of suffering a severe outcome if infected with the virus.

           Regarding the conditions at Otisville Satellite Camp: The Camp was a veritable BOP

    hotspot in the early days of the COVID crisis, much like the rest of the New York

    metropolitan area. At least 13 inmates at the Camp had tested positive by early April. Yet

    prison official at the Camp took various measures that appeared to beat back the virus at the

    facility and keep it in check: inmates with confirmed cases were placed in single-cell isolation

    units, the balance of inmates were quarantined, they reduced the Camp population to 65

    inmates, and implemented BOP best practices for dealing with COVID. 2 As of late May, the

    camp had not had any new confirmed COVID-19 cases among its inmates since April 14. 3

    BOP appeared to have a handle on the problem at the Camp. However, that changed after an




2
  See Federal Bureau of Prisons COVID-19 Action Plan, https://www .bop.gov/resources/news/202003 l 3_ covid -
l 9 .jsp. This was the initial plan which has been amended and augmented numerous times over the past months in an
effo11 to keep up with the virus pernicious and relentless assault.

3
 These figures were derived from representations Otisville officials made to the Government as detailed in the
Government ' s response papers.
                                                         7
            Case 1:12-cr-00152-CM Document 475 Filed 07/16/20 Page 8 of 16




    inmate who was due for release tested positive for the virus in in or around June 12. Otisville

    Public Information Officer. 4

          Faced with the first positive test since April, prison officials immediately tested the rest

of the 65 prisoners at the Camp, and discovered when the test came back (sometime in the

middle to late June) that 20 inmates had tested positive for the virus. Id. The positive inmates

were immediately relocated into single cell isolation units, and the remaining 45 inmates who

tested negative for the virus were placed in quarantine. Id. According to the Public Information

Officer at Otisville, as of June 26, Binday tested negative and was part of the quarantined group.

Apparently, that is no longer the case.

          Binday's attorney David Shapiro informed the Court on Monday, July 6, that Binday that

had advised his lawyer that he and four other inmates had tested positive for the virus. This

information was conveyed to Binday by Otisville staff informed him on Friday, July 3. Shapiro

Letter dated 7/7/2000, ECF Document #472. The Court directed the Government to respond to

this new development by Thursday (7 /10), at noon. Court Endorsement of Shapiro Letter dated

7/7/2000, ECF Document #473. The Government has filed the requested supplemental response

and confirms that:

          ... as of July 7, 2020, FCI Otisville had 13 camp inmates in isolation, including Binday,
          due to their testing positive for COVID-19, as well as 4 inmates at the medium security
          FCI who were in isolation also due to positive tests. With regard to the camp, of the 13


4
 The Court learned of the latest statistics from inquiries made to the Otisville Public Information Officer on June 25
and 26.
                                                          8
            Case 1:12-cr-00152-CM Document 475 Filed 07/16/20 Page 9 of 16




         who have initially tested positive and were in isolation, 3 have subsequently tested
         negative. As a general matter, if an inmate who tests positive for the virus and is placed
         in isolation subsequently has two negative tests, BOP treats that inmate's condition as
         resolved, and removes them from isolation. As of July 9, 2020, the BOP website notes
         that 11 inmates have confirmed "active" cases, suggesting that 6 inmates who were
         previously isolated at the camp and at the FCI have been categorized as recovered after
         two negative COVID tests.

Government Letter dated July 9, 2020, ECF Document #474.

         The Court concedes that being in prison is not the best place to be during a pandemic.

         Binday's Health

         Binday argued in his original filings that he has numerous medical conditions that elevate

his risk for having a severe outcome ifhe were to contract COVID-19, and that he has a greater

risk of contracting the virus while at Otisville, where he claims the virus is rampant, then if he

were released and allowed to live in his Manhattan apartment. Now that he has actually

contracted COVID-19, the only remaining question for the Court is whether his health is so poor

that prison medical staff is unable to care for him. It is the Government's position that-

notwithstanding Binday' s recent positive COVID-19 test-"Binday still does not meet the

statutory requirements for compassionate release set forth in 18 U.S.C. § 3582(c)(l)(A)." Id. I

agree.

         Binday says that he is diabetic . A January 22, 2020 blood test resulted in an elevated Al C

level of 6.6%. 5 (See Furlough Mot. at 7-8; see also Ex. F (excerpts from Binday's medical


5
  The A 1C test results reflect an individual's average blood sugar level for the past two to three months. Specifically,
the A 1C test measures what percentage of an individual's hemoglobin is glycated, i.e., coated with sugar. The higher
                                                           9
            Case 1:12-cr-00152-CM Document 475 Filed 07/16/20 Page 10 of 16




records) at 141)). This one marginally high reading falls within the goal range for adults with

diabetes. See, e.g. , Center for Disease Control and Prevention, Living with Diabetes, Manage

Blood Sugar, All About Your AlC, https ://www.cdc.gov/diabetes /managing/managing-blood-

sugar/alc.html ("The goal for most people with diabetes is 7% [AlC] or less"); accord American

Diabetes Association, Understanding Al C, https: //www.diabetes.org/alc ("The goal for most

adults with diabetes is an A 1C that is less than 7%").

         Binday claims that he is not receiving adequate medical care for his diabetes because the

BOP has not performed another blood test to determine if his AlC level has increased or

decreased. Contrary to defendant's assertion, BOP medical staff did schedule Binday for follow

up AlC testing in May (See, e.g., Ex. C)-a test we now know from the Government's latest

letter was rescheduled because of the pandemic. His Al C retest is now scheduled for the week of

July 12. Government Letter, ECF Document #474.

         For the purposes of the present motion, the Court accepts that Binday is marginally

diabetic or pre-diabetic. I also accept that having diabetes elevates a person's risk for a severe

case of COVID-19, (See, e.g. , Centers for Disease Control and Prevention, Coronavirus Disease

2019 (COVID-19), People Who Are at Higher Risk for Severe Illness, https://www.cdc.gov

/coronavirus /2019-ncov/need-extra-precautions/people-at-higher- risk.html).




the Al C level , the poorer an individual ' s blood sugar control and the higher the risk of diabetes complications. See,
e.g., Mayo Clinic, A IC test, https: //www.filID'Oclinic.org/tests-procedures/a l ctest/about/pac-20384643 (quoted at
Furlough Mot. at 7).
                                                            10
            Case 1:12-cr-00152-CM Document 475 Filed 07/16/20 Page 11 of 16




           Regarding the plethora of orthopedic maladies Binday suffers, the BOP appears to be

addressing each one proactively: A review of Binday' s medical records shows that his

complaints of hip, shoulder, back, and joint pain has led to continuous care and treatment from

the BOP since approximately 2016. This includes multiplex-rays of different joints, and a CT

and an MRI ofBinday ' s left hip. (See, e.g. , Ex.Fat 19-20 (Nov. 21, 2016 x-rays of chest, noting

"no acute cardiopulmonary disease" "lungs are clear"; spine, noting "minimal anterior chronic

wedging" of L 1 vertebrae and "very mild" levoscoliosis; and feet, noted as "umemarkable"); 3 5-

36 (Oct. 18, 2017 x-ray of left hip, right knee noted as "umemarkable"), 39 (Feb. 15, 2018 entry

noting " [m]ultiple radiology studies have been completed" and "umemarkable" radiographic

exams on right shoulder, right knee, and left hip), 111 (Dec. 19, 2018 CT of left hip noting " [n]o

acute osseous abnormality in the left hip. If there is a clinical concern for soft tissue abnormality

or labral tear, MRI is recommended")), 115-116 (Aug. 14, 2019 x-rays ofright hand, right knee,

right leg described as "normal" and "unremarkable"), 126 (Nov. 7, 2019 MRI of left hip noting

tear of anterior-superior acetabular labrum); 132 (Nov. 14, 2019 notation that MRI is needed of

left shoulder), 134 (Nov. 22, 2019 notation that x-ray of left shoulder is needed prior to MRI),

135 (Nov. 27, 2019 x-ray of left shoulder noted as "umemarkable")). These records do not

appear to reflect a definitive diagnosis of the necessity of an operation or surgery for any of these

issues .

           Most relevant for the purposes of adjudicating the present motion, none of Binday's

orthopedic issues substantially diminishes his ability to provide self-care in prison, or conditions
                                                  11
          Case 1:12-cr-00152-CM Document 475 Filed 07/16/20 Page 12 of 16




from which he would not be expected to recover. According to the Government, the BOP has

represented that they have made the assessment that he is able to receive treatment locally, and

that he has a pending consultation with the orthopedist (as well as a pending appointment for a

follow-up colonoscopy).

       Binday also claims that he has an enlarged prostate, "which if and when it worsens can

cause kidney damage," and that he has not been examined for "possible prostate cancer." (3582

Mot. at 6). But Binday's medical records are replete with references to Binday's prostate

condition as BPH or benign prostatic hyperplasia, a condition that is common in older men,

together with related urinary retention issues. Binday had this condition starting well before his

sentencing, and his condition has been managed with medication since before his incarceration to

the present day. (See, e.g, . Ex. F at 1-3 (July 8, 2016 initial screen noting BPH and discussing

medication) , 5 (Aug. 22, 2016 notation of Binday's medical history of "BPH as well as urinary

incontinence over 5 years"), 51-52 (Aug. 15, 2018 notation ofBPH meds), 143-44 (Feb. 4, 2020

notation of BPH meds)). Moreover, the BOP has been monitoring his PSA levels since 2016 as a

means to screen for prostate cancer; each test has resulted in normal results. (See, e.g., Ex. Fat

13 , 17, 33 , 140 (Sept. 7, 2016, Oct. 7, 2016, Oct. 12, 2017, Jan. 22, 2020 blood tests)).

       Medical records also show that Binday's dermatological issues and his migraines-both

of which started before the time of his incarceration, and neither of which constitute a "terminal

illness" or an increased risk of COVID-19-have been treated by the BOP through consults and

various medications such as topical steroids and NSAIDS . (See generally Ex. F).
                                                  12
          Case 1:12-cr-00152-CM Document 475 Filed 07/16/20 Page 13 of 16




       Finally, Binday suggests he could get better medical care for his various conditions were

he to be released. (See 3582 Mot. at 6 (noting certain "kind of examination is not available to

Binday in prison") . The Court concedes that better medical care can be found outside prison

walls-especially for a man with Binday's financial means. That said, BOP is capable of

providing Binday with adequate medical care, and appears to be doing so.

       Michael Binday's overall health does not constitute an "extraordinary and compelling"

reason to release him from his sentence. This is so even when viewing Binday's medical

condition in light of his recent COVID-19 diagnosis . See United States v. Davis, No. 12 Cr. 712

(SHS) , 2020 WL 3 790562, at *2-*3 & n.2 (S.D.N. Y July 7, 2020) (concluding no "extraordinary

or compelling" reasons for sentencing reduction where defendant had contracted mild case of

COVID-19 and was receiving medical treatment at BOP facility, noting "limited scope' ofrelief

under 18 U.S.C. § 3582(c)"); United States v. Decker, No. 17 Cr 738 (LAK), 2020 WL 3268706,

at * 1-*2 (S.D.N.Y. June 17, 2020) (denying compassionate release for defendant who had tested

positive for COVID-19, noting that "while defendant was infected with COVID-19, the record

does not suggest that he suffered any complications from hypertension. To the contrary, he was

asymptomatic."). Binday appears at this time to have an asymptomatic case of COVID-19, that

is being closely monitored and cared for by the Ottisville medical staff.




                                                 13
                         ·-----------------·
           Case 1:12-cr-00152-CM Document 475 Filed 07/16/20 Page 14 of 16




        Section 3553(a) Factors Counsel Against Binday's Release

        Even if Binday' s medical condition made out an arguable basis for release, the factors set

forth in Section 3553(a) make clear that no such relief is warranted. Indeed, this is a case where

the Section 3553(a) factors trump all other considerations.

        Notwithstanding Binday's suggestion otherwise, his crimes were quite serious and far

from victimless. Binday and his codefendants "caused actual losses of$38,153,631, consisting of

total commissions paid to them on 74 scheme applications, policies that the evidence showed

would not have been issued but for the fraud, total death benefits paid on those policies that have

settled less the premiums actually paid on those policies, and the premiums on lapsed policies."

(Sentencing Tr. at 37-38). The Section 3553(a) factors that weighed so heavily in favor of

incarceration at the time of sentencing-including the nature and circumstances of his offenses 6

and the need for the sentence to reflect the seriousness of the offense, to promote respect for the

law, to provide just punishment, and to afford adequate deterrence to criminal conduct-now

counsel against early release. As I said at sentencing:


6
  In his Supplemental Letter, Binday asserts that his conviction is "seriously undermined" by the Supreme Court's
decision in Kelly v. United States , No. 18-1059 (U.S. May 7, 2020), and as such "diminishes or eliminates the
' nature and circumstances' of Binday's offense." (Supp. Letter at 2-3). This argument is effectively a challenge to
the validity of Binday ' s conviction , which can only be brought on direct appeal or in a habeas petition, not in a
motion for compassionate release brought under 18 U.S C. § 3582(c)(l)(A). See United States v. Lisi, 2020 WL
881994, at *4; see also United States v. Rivernider, 2020 WL 597393 , at *4 (D. Conn. Feb. 7, 2020) ("To my
knowledge, nobody has suggested that the 'extraordinary and compelling ' standard can be satisfied by claims of
legal error or other alleged wrongs that are cognizable on direct appeal from a conviction or by means of a habeas
corpus petition ."); United States v. Arojojoye, --- F. App'x ---, 2020 WL 1459064, at *2 (7th Cir. Mar. 20, 2020)
(recognizing that arguments in purported Section 3582( c)( 1)(A) motion were really arguments that should be
brought in Section 2255 motion); United States v. Handerhan , 789 F. App 'x 924, 926 (3d Cir.2019) (similar).

                                                          14
Case 1:12-cr-00152-CM Document 475 Filed 07/16/20 Page 15 of 16




  Forget about the amount of the fraud loss, whatever it was or will turn out
  to be; in the end, this was a scheme perpetrated over a span of years, brazen,
  as the government has correctly characterized it, and characterized by a
  number of truly horrible behaviors on the defendants' part.
  Starting with the callous disregard for the little people who were the straw
  purchasers of these policies: Venality, rampant mendacity, the creation of
  false documents, obstruction of efforts by the victims to ascertain the truth,
  obstruction ofregulators and the government's efforts to learn the truth. It
  is precisely the sort of criminality that has left large segments of our
  society convince that all businessmen are crooks. And many an honest
  businessman or woman finds himself or herself unable to overcome the
  entirely undeserved belief that they are disreputable people and that they
  ought to be subject to disrepute.


  There are crimes for which a critically important component of sentencing
  should be to send a message to the community, for the industry that this
  kind of behavior is intolerable, and to send a message to the community
  and to the industry that this sort of behavior is every bit as reprehensible
  as the types of crimes for which I and others like me routinely send poor,
  disadvantaged persons to prison for dozens of years.

   It is precisely in cases like this that for too many years there was an under
   emphasis on prison time. And it is entirely appropriate in my view to
   redress that under emphasis so that society understands that the guy who
   steals money while committing fraud while wearing a suit is no better than
   the guy who steals it, and a whole lot less of it, while wearing a hoodie.
   Insurance fraud may not qualify as a crime of violence within the meaning
   of our sentencing system and that, unfortunately, is why it is all too often
   punished not with the severity that it deserves.
   There are other types of violence, and business fraud do[ es] violence to
   the thin tissue of trust that holds us together as a society. We cannot afford
   this sort of antisocial behavior and the cynicism that people will get away
   with it that is engendered in our citizenry. Only if white collar crime is
   punished commensurate with the damage it inflicts on society will citizens

                                        15
        Case 1:12-cr-00152-CM Document 475 Filed 07/16/20 Page 16 of 16




              actually believe that the law metes out equal right[s] to the poor and to the
              rich, which words are the cornerstone of the judicial oath.


(Sentencing Tr. at 42 , 45-46) . Permitting Binday to be released after serving less than

a third of his twel ve-year term of imprisonment would neither provide just punishment

nor would it promote respect for the law.

         That the COVID-19 outbreak struck during Binday's term of incarceration is

 unfortunate- as it has been for other similarly situated inmates-but it does not provide an

 extraordinary and compelling reason to release him after having served less than a third of

 his sentence for his serious and pervasive fraud.

       Binday's motion for compassionate release pursuant to 18 U.S .C. § 3582(c), and his

alternative request for a recommendation t     t the BOP grant him a 30-day temporary furlough

are denied.

Dated: July 16, 2020
                                                                  v(
                                                Colleen McMahon
                                                  Chief Judge


BY ECF TO ALL PARTIES




                                                  16
